 

EXHIBIT 10.2

[image_001.jpg] 

 

Loan and Security Agreement

 

This Loan and Security Agreement (this “Agreement”) dated as of April 12, 2011
is made by and between FIFTH THIRD BANK, an Ohio banking corporation, for itself
and as agent for any affiliate of Fifth Third Bancorp (together with its
successors and assigns, the “Lender”), and INDUSTRIAL SERVICES OF AMERICA, INC.,
a corporation organized under the laws of the State of Florida and having a
principal place of business at 7100 Grade Lane, Louisville, KY 40232
(“Borrower”).

RECITALS

WHEREAS, Lender has determined that it may make one or more loans, advances or
other extensions of credit (each an “Advance” and collectively, the “Loan”), in
its sole and absolute discretion, to Borrower;

WHEREAS, Lender and Borrower desire to set forth the general requirements and
conditions for the approval of credit to Borrower applicable to the Loan; and

WHEREAS, for each additional extension of credit, Lender may impose additional
requirements as it deems necessary for the approval of the credit, terms, the
documentation of the associated Advance, and the perfection of Lender’s security
interests;

NOW, THEREFORE, the parties agree that it is appropriate to enter into this Loan
and Security Agreement in order to set forth general terms and conditions that
shall be applicable to each Advance and the Loan and to establish the framework
for the making of future Advances and the documentation thereof.

1.                    General Terms Applicable to Loans, Advances and Credit
Commitments.

(a)                 Each Advance individually, and the Loan generally, shall be
subject to the terms and conditions of this Agreement and any additional terms
or conditions which Lender may specify to Borrower in the case of any particular
Advance to Borrower.

(b)                 As of the date of this Agreement, Lender has NOT extended to
Borrower any credit commitment (“Commitment”) or made any representation or
warranty to Borrower that a Commitment will be extended to Borrower. Any
Commitment, if made at all, shall be made in writing by Lender in either a
separate commitment letter, in the written documentation relating to a
particular Advance or evidenced by the promissory note relating to such Advance.
The drafting of documents relating to a requested Advanced, preliminary
proposals made to Borrower, or Lender’s furnishing of drafts of documents to
Borrower, however, shall not signify or be interpreted as the making of a
Commitment. No credit Commitment may be extended without the completion of
Lender’s internal credit approval processes and any such Commitment at the time
of an Advance shall only be made upon and evidenced by the completion and
execution of written documentation satisfactory to Lender in all respects and in
its sole discretion.

(c)                 Advances (if any) shall be made on or before any applicable
Commitment termination or expiration date specified by Lender with regard to
such Advances or the Loans generally.

(d)                 Borrower shall give Lender notice (which shall be
irrevocable) not later than 10:00 am (Eastern time) on the third Business Day
prior to the requested day for the making of any Advance, which notice shall
include the contemporaneous delivery to Lender of the documents described
herein. Each such notice shall specify (a) the requested date for the making of
such Advance which shall be a Business Day and (b) the amount of such Advance.
As used herein, the term “Business Day” means any day other than Saturday or
Sunday or other days on which banks are authorized or required to close in
Cincinnati, Ohio.


--------------------------------------------------------------------------------



2.                    Principal and Interest.

(a)                 The obligation to repay any Loan hereunder shall be
evidenced by one or more promissory notes payable by Borrower to the order of
Lender (as each such promissory note may be amended, amended and restated,
supplemented or modified from time to time, a “Note”). Each Note shall bear
interest, be payable and mature as set forth in the Note. Upon the occurrence
and during the continuance of an Event of Default (as hereinafter defined), or
if the Note is accelerated in accordance with the terms of this Loan Agreement,
the outstanding principal and all accrued interest, as well as any other charges
due Lender hereunder, shall bear interest from the date on which such amount
shall have first become due and payable to Lender to the date on which such
amount shall be paid to Lender (whether before or after judgment), at a default
rate, to be determined by Lender in its sole discretion from time to time, equal
to up to six percentage points (6.0%) in excess of the otherwise applicable rate
of interest, not to exceed the maximum rate permitted by applicable law (the
“Default Rate”).

(b)                 Time is of the essence with respect to the payment and
performance of the Obligations (as defined below) to be paid or otherwise
performed under this Agreement, the Note and all of the other Loan Documents (as
defined below).

(c)                 Once repaid no Advance may be reborrowed hereunder.

(d)                 If Borrower fails to pay any amount due hereunder, after the
expiration of any applicable grace period, Borrower shall pay to Lender a late
payment fee equal to five percent (5%) of the amount unpaid. Such fee shall be
payable on demand and shall constitute part of the Obligations.

(e)                 All amounts due hereunder and under the Note will be due on
the dates or at the times specified hereunder or under the Note regardless of
whether Borrower has received any notice that such amounts are due.

(f)                  Principal and interest payments, and any other amounts due
hereunder, shall be made to Lender at the address specified herein or such other
address as Lender may designate from time to time, in writing.

3.                    Security.

(a)                 As security for the payment as and when due of the
indebtedness of Borrower to Lender under this Agreement, each Note, and any
other documents relating thereto (and any renewals, extensions and modifications
thereof) and under any other agreement or instrument (as the same may be
renewed, extended or modified and hereinafter collectively referred to as the
“Loan Documents”), both now in existence and hereafter created relating to
Borrower’s acquisition of the equipment described on Schedule A hereto (as
supplemented from time to time) or on any similar schedule attached to a Note
(collectively, the “Equipment” and, individually, an “Item of Equipment”), and
the performance as and when due of all obligations of Borrower under this
Agreement, each Note and the other Loan Documents (as the same may be renewed,
extended or modified; and hereinafter collectively referred to as the
“Obligations”), Borrower hereby grants to Lender a first priority security
interest in all of Borrower’s right, title and interest in the following
(whether now existing or hereafter created and whether now owned or hereafter
acquired): (i) the Equipment (including, without limitation, all inventory,
equipment, fixtures or other property comprising the same), and general
intangibles relating thereto, (ii) additions, attachments, accessories and
accessions thereto whether or not furnished by the supplier of such Equipment,
(iii) all subleases (including the right to receive any payment thereunder and
the right to make any election or determination or give any consent or waiver
thereunder), chattel paper, accounts, security deposits and bills of sale
relating thereto, (iv) any and all substitutions, replacements or exchanges for
any such Equipment or other collateral, and (v) any and all products and
proceeds of any collateral hereunder (including all insurance and requisition
proceeds and all other payments of any kind with respect to the Equipment and
other collateral in and against which a security interest is granted hereunder)
(collectively, the “Collateral”).


--------------------------------------------------------------------------------



(b)                 Borrower agrees that, with respect to the Collateral, Lender
shall have all of the rights and remedies of a secured party under the Uniform
Commercial Code as in effect in the applicable jurisdiction from time to time.
To the extent that any proceeds of the Loan are used to acquire equipment which
is not described on Schedule A hereto or to a Note, the Lender is authorized to
supplement Schedule A with a description of such equipment. Upon the acquisition
of any such equipment, without further action by Lender or Borrower (i) the
equipment described on such supplement to Schedule A shall constitute part of
the Equipment and (ii) Schedule A shall be deemed to have been amended to
include such supplement.

4.                    Conditions Precedent.

(a)                 Concurrently with the execution hereof, or on or prior to
the date on which Lender is to make the first Advance hereunder, Borrower shall
cause to be provided to Lender the following:

(i) a certificate of the secretary or assistant secretary of Borrower dated the
date of such hereof (or in any case prior to the first Advance, if after the
date of this Agreement) certifying (A) the incumbency of each of the officers
executing the applicable Loan Documents, (B) a copy of the articles or
certificate of incorporation, by-laws or code of regulations, and other
applicable organizational documents of Borrower and (C) copies of any other
documents evidencing the authorization of the corporate officers on behalf of
the Borrower to execute, deliver and perform this Agreement, any Notes and each
other Loan Document; if requested by Lender, an opinion of counsel for Borrower
in form and substance satisfactory to Lender as to the matters set forth in
Section 12 and as to such other matters as Lender may reasonably request.

(b)                 The obligation of Lender to make any Advance hereunder is
subject to the satisfaction (or waiver by Lender) of each of the following
conditions prior to the date specified for such Advance: (i) Lender shall have
received each of the following documents in form and substance satisfactory to
Lender: (A) a certificate executed by the president or chief financial officer
of Borrower certifying that the representations and warranties of Borrower
contained herein and in each of the Loan Documents remain true and correct as of
such date, and no Default or Event of Default (as defined in Section 13 has
occurred both with and without giving effect to the transactions contemplated
hereby; (B) copies of the invoice(s) or other evidence satisfactory to Lender,
related to the acquisition cost of the Equipment to which such Advance relates;
(C) a schedule describing the Equipment, in a form approved by Lender and to be
attached as Schedule A, a supplement to Schedule A and/or as a schedule to the
Note; and (D) upon delivery of such Equipment, copies of the bills of sale
evidencing chain of title from the manufacturer or supplier to the Borrower with
respect to such Equipment; (ii) Lender shall have received, evidence
satisfactory to Lender of the filing of Uniform Commercial Code financing
statements or other records relating to the Equipment in form and substance
satisfactory to Lender in the jurisdiction in which Borrower is a registered
organization and such other jurisdictions as Lender may reasonably request by
the date of the Advance; (iii) Lender shall have received evidence of insurance
policies covering the Equipment which comply with the requirements of Section 7
hereof; (iv) the representations and warranties of Borrower contained herein and
in each of the other Loan Documents shall be true and correct on and as of the
date specified for such Advance both with and without giving effect to the
making of such Advance; (v) no Default or Event of Default shall have occurred
and be continuing or result from the transactions contemplated by the making of
such Advance; (vi) Borrower shall have paid the fees and reasonable
out-of-pocket expenses of Lender (including the fees and expenses of counsel to
the Lender and any filing or recordation fees) incurred in connection with the
negotiation, execution and delivery of the Loan Documents relating thereto shall
have been paid; (vii) no material adverse change, in the sole judgment of
Lender, in the existing or prospective financial condition or results of
operations of Borrower or any guarantor of Borrower’s obligations hereunder (a
“Guarantor”) which may affect the ability of Borrower to perform its obligations
under the Loan Documents, or the ability of any Guarantor to perform its
obligations under any Guaranty, shall have occurred since the date of the most
recent audited financial statements of Borrower delivered to Lender; (viii)
Borrower shall have furnished proof of payment for the Equipment prior to the
date of each applicable Advance and, to the extent that Borrower has not paid
for any Item of Equipment, Lender may remit proceeds of the Advance directly to
the vendor of the Equipment in payment thereof; and (ix) Borrower shall have
executed and delivered to Lender a Payment Proceeds letter authorizing Lender to
remit funds to the appropriate parties.


--------------------------------------------------------------------------------



5.                    Acceptance of Equipment. The execution of each Note
relating to any Equipment shall constitute Borrower’s representation and
warranty to Lender that such Equipment (a) was received by Borrower, (b) is
satisfactory to Borrower in all respects, (c) is suitable for Borrower’s
purposes, (d) is in good order, repair and condition, (e) has been installed and
operates properly, and (f) is subject to all of the terms and conditions of the
Loan Documents. Borrower’s execution and delivery of each such Note shall be
conclusive evidence as between Lender and Borrower that the Items of Equipment
described therein are in all of the foregoing respects satisfactory to Borrower,
and Borrower shall not assert any claim of any nature whatsoever against Lender
based on any of the foregoing matters; provided, however, that nothing contained
herein shall in any way bar, reduce or defeat any claim that Borrower may have
against any manufacturer or supplier of such Equipment or any other person
(other than Lender). Borrower’s execution of each Note shall be deemed an
affirmation and ratification of the terms and conditions herein.

6.                    Use and Maintenance; Alterations.

(a)                 Borrower covenants and agrees that: (i) Borrower shall use
the Equipment solely in the conduct of its business, for the purpose, and in the
manner, for which the Equipment was designed, (and shall not permanently
discontinue use of the Equipment); (ii) Borrower shall operate, maintain,
service and repair the Equipment, and maintain all records and other materials
relating thereto, (A) in accordance and consistent with (1) the supplier’s or
manufacturer’s recommendations all maintenance and operating manuals or service
agreements, whenever furnished or entered into, including any subsequent
amendments or replacements thereof, issued by the supplier or manufacturer
thereof or other service provider (including requiring all components, fuels and
fluids installed in or used on the Equipment to meet the standards specified by
such service provider from time to time), (2) the requirements of all applicable
insurance policies, (3) the supply contract or purchase order, so as to preserve
all of Borrower’s and Lender’s rights thereunder, including all rights to any
warranties, indemnities or other rights or remedies, (4) all applicable laws,
and (5) the prudent practice of other similar companies in the same business as
Borrower, but in any event, to no lesser standard than that employed by Borrower
for comparable equipment owned or leased by it; and (B) without limiting the
foregoing, so as to cause the Equipment to be in good repair and operating
condition and in at least the same condition as when delivered to Borrower
hereunder, except for ordinary wear and tear resulting despite Borrower’s full
compliance with the terms hereof; (iii) shall not discriminate against the
Equipment with respect to scheduling of maintenance, parts or service; (iv)
shall not change the location of any Equipment from that specified on Schedule A
(or otherwise as Borrower informed Lender at the time the Loan was made) without
the prior written consent of Lender and (v) to the extent requested by Lender,
shall cause each item of Equipment to be continually marked, in a plain and
distinct manner, with the following: “Subject to a Security Interest in favor of
“FIFTH THIRD BANK” or such other words designated by Lender on labels furnished
by Lender. If the location for any Equipment comprising collateral for the Loan
is a facility leased by Borrower or owned by Borrower subject to one or more
mortgage liens, upon the request of Lender, Borrower will obtain a real property
waiver or waivers in form and substance satisfactory to Lender from the lenders
or mortgagees of such facility.

(b)                 Borrower, at its own cost and expense, will promptly replace
all parts, appliances, systems, components, instruments and other equipment
incorporated in, or installed on, the Equipment which may from time to time
become worn out, lost, stolen, destroyed, seized, confiscated, damaged beyond
repair or permanently rendered unfit for use for any reason whatsoever. In
addition, in the ordinary course of maintenance, service repair, overhaul or
testing, Borrower may remove any parts, whether or not worn out, lost, stolen,
destroyed, seized, confiscated, damaged beyond repair or permanently rendered
unfit for use, provided that Borrower shall replace such parts as promptly as
practicable. All replacement parts shall be free and clear of all Liens (as
defined in Section 6(c)) and shall be in as good an operating condition as, and
shall have a value and utility at least equal to, the parts replaced, assuming
such replaced parts were in the condition and repair required to be maintained
by the terms hereof. Any replacement part installed, or incorporated on, the
Equipment shall be considered an accession to such Equipment.


--------------------------------------------------------------------------------



(c)                 Borrower will keep the Equipment and its interest therein
free and clear of all liens, claims, mortgages, charges and encumbrances of any
type regardless of how arising (“Liens”) other than the Lien of the Lender
hereunder. If any Lien shall attach to any Equipment, Borrower will provide
written notification to Lender within five (5) days after Borrower receives
notice of any such attachment stating the full particulars thereof and the
location of such Equipment on the date of such notification.

(d)                 At its sole option, Borrower may make any alteration,
modification or attachment to the Equipment deemed appropriate by Borrower,
provided that such alteration, modification, attachment is of a type which is
readily removable without damage to the Equipment, does not decrease the value,
condition, utility or useful life of the Equipment or cause such Equipment to
become a fixture (as defined in the Uniform Commercial Code as in effect in any
applicable jurisdiction), or real property or affect the insurability or impair
any manufacturer’s warranty with respect to the Equipment. All alterations,
modifications and attachments of whatsoever kind or nature made to any Equipment
that cannot be removed without damaging or reducing the functional capability,
economic value or insurability of the Equipment or impairing any manufacturer’s
warranty shall only be made with the prior written consent of the Lender and
shall be deemed to be part of the Equipment and subject to the Lien of this
Agreement. Under no circumstance shall any alteration, modification or
attachment be subjected by Borrower to any encumbrance other than the Lien of
the Lender hereunder.

7.                    Insurance.

(a)                 Borrower shall provide, maintain and pay for insurance
coverage with respect to the Equipment, insuring against, among other things,
the loss, theft, damage, or destruction of the Equipment, in amounts acceptable
to Lender; and public liability and property damage with respect to the use or
operation of the Equipment in amounts acceptable to Lender. All insurance
against loss shall name Lender as the sole loss payee and all liability
insurance shall name Lender and its successors and assignees and their
subsidiaries and affiliated companies, and their successors and assigns as
additional insureds. All of such insurance shall be in form (including all
endorsements required by Lender), and with companies, reasonably satisfactory to
Lender.

(b)                 All policies of insurance required hereunder shall (i)
provide that any cancellation, expiration, lapse, or material modification shall
not be effective as to the Lender for a period of thirty (30) days after receipt
by Lender of written notice thereof; (ii) provide that premiums may be paid by
the Lender, but without liability on the part of the Lender for such premiums;
(iii) be primary without any right of set-off or right of contribution from any
other insurance carried by the Lender; (iv) contain breach of warranty
provisions providing that, in respect of the interests of the Lender, the
insurance shall not be invalidated by any action, inaction or breach of
warranty, declaration, or condition by Borrower or any other person or by any
fact or information known to Lender; and (v) waive any right of subrogation
against Lender.

(c)                 If Borrower does not obtain, maintain or furnish to Lender
acceptable proof of the insurance coverage required by this Agreement, Lender
shall be entitled to procure such insurance, as Lender shall deem appropriate in
its discretion, at Borrower’s sole cost and expense.

8.                    Risk of Loss; Damage to Equipment.

(a)                 Borrower shall bear the entire risk of loss and damage to
any and all Items of Equipment from any cause whatsoever, whether or not insured
against. No loss or damage shall relieve Borrower of the obligation to pay any
amounts due under the Note or of any other Obligations. An “Event of Loss” shall
be deemed to have occurred with respect to any Item of Equipment if such Item of
Equipment or any material part thereof has been lost, stolen, requisitioned or
condemned by any governmental authority, damaged beyond repair or damaged in
such a manner that results in an insurance settlement on the basis of an actual
or arranged total loss.


--------------------------------------------------------------------------------



(b)                 Upon any loss or damage to any Item of Equipment not
constituting an Event of Loss, Borrower will promptly notify Lender of such loss
or damage, and in any event within thirty (30) days of such loss or damage (or
such longer period as Lender shall determine in its sole discretion), place such
Item of Equipment in good condition and repair as required by the terms of this
Agreement. If an Event of Loss to any Item of Equipment has occurred, Borrower
shall immediately notify Lender of same, and at the option of Lender, Borrower
shall: (i) not more than thirty (30) days following such Event of Loss (or such
longer period as Lender shall determine in its sole discretion) replace such
Item of Equipment with replacement equipment (acceptable to Lender) in as good
condition and repair, and with the same value remaining useful economic life and
utility, as such replaced Item of Equipment immediately preceding the Event of
Loss (assuming that such replaced Item of Equipment was in the condition
required by this Agreement), which replacement equipment shall immediately, and
without further act, be deemed to constitute Equipment and be fully subject to
this Agreement as if it originally constituted part of the Equipment hereunder
and shall be free and clear of all Liens; or (ii) prepay on the next succeeding
Payment Date (as defined in each Note relating to the Equipment) (the
“Prepayment Date”), together with all other amounts due and payable on such
Payment Date, an amount equal to each installment of principal and interest
payable under such Note on each Payment Date after the Prepayment Date, in each
case, discounted from the Payment Date on which such payment would have been due
to the Prepayment Date at a rate per annum equal to the 30 day LIBOR rate as of
the date of the Note to be prepaid or the Prepayment Date, whichever is lower.
Upon Lender’s receipt of the payment required under clause (ii) above, Lender
shall release its security interest in the Item of Equipment to which such
payment relates.

9.                    Application of Proceeds. Notwithstanding anything herein
to the contrary, all funds received at any time by Lender, whether as a result
of any loss of the Equipment, as a result of the exercise of any remedy or
otherwise shall be applied as follows: (i) if the Loan has not been accelerated
pursuant to Section 13, in the following manner: first, to the payment of all
fees, charges and other sums (with exception of principal and interest) due and
payable hereunder and under each Note, second, to the payment of all interest
(including default interest) then due and payable on the outstanding principal
of the Loan, third, to the payment of all principal then due and payable on the
Loan, fourth, to the payment of the remaining principal on the Loan in inverse
order of maturity, and fifth, to Borrower or such other person as may have an
interest in such proceeds, as their interests may appear, and (ii) if the Loan
has been accelerated pursuant to Section 13, or if a Default or an Event of
Default hereunder shall have occurred, in the following manner: first, to the
payment or reimbursement of Lender for all costs, expenses and losses incurred
or sustained by Lender in or incidental to the collection of the Obligations, or
the exercise, protection or enforcement of all or any of the rights and remedies
of Lender under the Loan Documents, and second, to the payment of all of the
Obligations in the manner and order as provided in clause (i) above. If the Loan
is comprised of more than one Note, Lender shall be entitled to apply proceeds
to one or more of the Notes in such order and manner as the Lender may, in its
discretion, deem appropriate.

10.                 Financial, Other Information and Notices.

(a)                 Borrower shall maintain a standard and modern system for
accounting and shall furnish to Lender:

(i)                   Within forty-five (45) days after the end of each quarter,
a copy of Borrower’s internally prepared consolidated financial statements for
that quarter and for the year to date in a form reasonably acceptable to Lender,
prepared and certified as complete and correct, subject to changes resulting
from year-end adjustments, by the chief financial officer of Borrower.


--------------------------------------------------------------------------------



(ii)                  Within ninety (90) days after the end of each fiscal year,
a copy of Borrower’s consolidated year end financial statements audited by a
firm of independent certified public accountants acceptable to Lender (which
acceptance shall not be unreasonably withheld) and accompanied by an audit
opinion of such accountants without qualification.

All such financial statements shall be prepared in accordance with generally
accepted accounting principles, consistently applied. So long as Borrower is a
reporting company under the Securities Exchange Act of 1934 and is timely filing
the reports required thereunder to the Securities Exchange Commission, Borrower
will have no obligation to furnish its financial statements as provided above.

(b)                 Borrower shall provide prompt written notice to Lender (i)
of any Event of Default, (ii) of any loss or damage to any Item of Equipment or
any Event of Loss with respect to any Item of Equipment, and (iii) any existing
or threatened investigation, claim or action by any governmental authority which
could adversely affect the Equipment or this Lease.

(c)                 Borrower shall furnish such other information as Lender may
reasonably request from time to time relating to the Equipment, this Loan or the
operation or condition of Borrower including, without limitation, such
additional financial statements of the Borrower for such periods as Lender may
request.

 

 

11.                 Inspections. Lender may from time to time during Borrower’s
normal business hours, inspect the Equipment and Borrower’s records with respect
thereto. Borrower shall cooperate with Lender in scheduling such inspection and
in making the Equipment available for inspection by Lender or its designee at a
single location as reasonably specified by Borrower. Borrower will, upon
reasonable request, provide a report on the condition of the Equipment, a record
of its maintenance and repair, a summary of all items suffering any loss or
damage, a certificate of no Event of Default, or such other information or
evidence of compliance with Borrower’s obligations under this Agreement as
Lender may reasonably request.

12.                 Borrower’s Representations and Warranties. Borrower
represents and warrants as of the date of execution and delivery of this
Agreement and as of the date of each Advance as follows: (a) Borrower is a
corporation organized under the laws of the State of Florida, having a principal
place of business at 7100 Grade Lane, Louisville, Kentucky, 40232, duly
organized, validly existing under the laws of the jurisdiction of its
organization with full power to enter into and to pay and perform its
obligations under this Agreement and the other Loan Documents, and is duly
qualified or licensed in all other jurisdictions where its failure to so qualify
would adversely affect the conduct of its business or its ability to perform any
of its obligations under or the enforceability of this Agreement; (b) this
Agreement and all other Loan Documents have been duly authorized, executed and
delivered by Borrower, are valid, legal and binding obligations of Borrower, are
enforceable against Borrower in accordance with their terms and do not and will
not contravene any provisions of or constitute a default under Borrower’s
organization documents, any agreement to which it is a party or by which it or
any of its property is bound, or any applicable law, regulation or order of any
governmental authority; (c) the proceeds of each Advance will be used
exclusively to finance the acquisition of the Equipment; (d) Borrower is (or
upon the acquisition thereof will be) the sole owner of, and has good and
marketable title to, and all necessary rights in, and power to transfer pursuant
to the terms hereof, all of the Equipment, free and clear of all liens and
encumbrances (excepting only the Lien of the Lender), and upon the filing with
the Secretary of State of Florida of a Uniform Commercial Code financing
statement naming Lender, as secured party, Borrower, as debtor, and the
Equipment as the collateral, Lender shall have a valid, perfected, first
priority security interest in the Equipment; (e) no approval of, or filing with,
any governmental authority or other person is required in connection with
Borrower’s entering into, or the payment or performance of its obligations
under, this Agreement and the other Loan Documents; (f) there are no suits or
proceedings pending or, to the knowledge of Borrower, threatened, before any
court or governmental agency against or affecting Borrower which, if decided
adversely to Borrower, would adversely affect the conduct of its business or its
ability to perform any of its obligations under or the enforceability of this
Agreement and the other Loan Documents; (g) the financial statements of Borrower
which have been delivered or made publicly available to Lender have been
prepared in accordance with generally accepted accounting principles
consistently applied, and fairly present Borrower’s financial condition and the
results of its operations as of the date of and for the period covered by such
statements (subject to customary year-end adjustments), and since the date of
such statements there has been no adverse change in such financial condition or
operations; (h) Borrower’s full and correct legal name is set forth on the
signature page hereof and Borrower will not change its legal name or the
location of its jurisdiction of organization without giving to Lender at least
thirty (30) days prior written notice thereof; (i) the Equipment will always be
used for business or commercial, and not personal purposes; (j) Borrower is not
in default under any obligation for borrowed money, for the deferred purchase
price of property or any lease agreement which, either individually or in the
aggregate, would have an adverse effect on the condition of its business or its
ability to perform any of its obligations under or the enforceability of this
Agreement; (k) under the laws of the jurisdiction(s) in which the Equipment is
to be located, the Equipment consists solely of personal property and not
fixtures; and (l) Borrower is, and will remain, in full compliance with all laws
and regulations applicable to it including without limitation, (i) ensuring that
no person who owns a controlling interest in or otherwise controls Borrower is
or shall be (A) listed on the Specially Designated National and Blocked Person
List maintained by the Office of Foreign Assets Control (“OFAC”), Department of
the Treasury and/or any other similar lists maintained by OFAC pursuant to any
authorizing statute, executive order or regulations or (C) a person designated
under Section 1(b), (c) or (d) of Executive Order No. 13224 (September 23,
2001), any related enabling legislation or any other similar executive order and
(ii) compliance with all applicable Bank Secrecy Act (“BSA”) laws, regulations
and government guidance on BSA compliance and on the prevention and detection of
money laundering violations.


--------------------------------------------------------------------------------



Borrower’s representations and warranties shall survive termination or
expiration of this Agreement.

13.                 Events of Default and Remedies.

(a)                 Each of the following events constitutes an “Event of
Default” hereunder and any event that, with the passage of time or the giving of
notice, or both, would constitute an Event of Default shall constitute a
“Default” hereunder: (i) Borrower fails to pay any amount of principal and
interest when due under any Note and such failure continues for a period of ten
(10) days; (ii) any representation or warranty made by Borrower in this
Agreement, any Note or in any other Loan Document shall at any time prove to
have been incorrect in any material respect as and when made; (iii) Borrower
(A) fails to obtain and maintain the insurance coverage required herein; or (B)
fails to observe or perform any other covenant, condition or agreement under
this Agreement, any Note or any other Loan Document and, in the case of clause
(B), such failure continues unremedied for a period of fifteen (15) days; (iv)
Borrower which is not an individual shall have consolidated with or merged with
or into another entity, or conveyed, sold or otherwise transferred all or
substantially all of its assets or shall have failed to maintain its corporate
existence; (v) Borrower that is an individual dies or becomes permanently and
totally disabled; (vi) Borrower (A) ceases doing business as a going concern;
(B) makes an assignment for the benefit of creditors or admits in writing its
inability to pay its debts as they mature or generally fails to pay its debts as
they become due; (C) initiates any voluntary bankruptcy, reorganization,
insolvency or similar proceeding; (D) fails to obtain the discharge of any
bankruptcy, reorganization, insolvency or similar proceeding initiated against
it by others within sixty (60) days of the date such proceedings were initiated;
(E) requests or consents to the appointment of a trustee, custodian or receiver
or other officer with similar powers for itself or a substantial part of its
property; or (F) a trustee, custodian or receiver or other officer with similar
powers is appointed for itself or for a substantial part of its property; (vii)
a default shall have occurred and be continuing under any contract, agreement or
document between Borrower and Lender or any affiliate of Lender; (viii) a
default shall have occurred and be continuing under any contract, agreement or
document between Borrower and any of its other creditors, (ix) if Borrower’s
obligations are guaranteed by any other party, an “Event of Default” (under and
as defined in the Guaranty executed by such Guarantor) shall occur; (x) Lender
shall have determined, in its sole discretion, that a material adverse change in
Borrower’s existing or prospective financial condition, management or results of
operations since the date hereof which may affect the ability of Borrower to
perform its obligations under the Loan Documents has occurred; or (xi) the
owners of the capital stock or other units of ownership on the date of this
Agreement entitled to vote for the election of the board of directors of
Borrower or other similar governing body cease to own or do not have the
unencumbered right to vote in the aggregate at least ninety percent (90%) of
such capital stock or other ownership interest of Borrower.


--------------------------------------------------------------------------------



(b)                 Upon the occurrence of an Event of Default, Lender may, (i)
at its option, declare all of the Obligations, including the entire unpaid
principal of all Notes, all of the unpaid interest accrued therein, and all of
the other sums (if any) payable by Borrower under this Agreement, any Notes, or
any of the other Loan Documents, to be immediately due and payable, plus three
percent (3%) of the unpaid principal of all Notes declared due by Lender (as
compensation for reinvestment costs and not as a penalty), and (ii) proceed to
exercise any one or more of the following remedies and any additional rights and
remedies permitted by law (none of which shall be exclusive), all of which are
hereby authorized by Borrower:

(i)                   Borrower shall upon demand assemble or cause to be
assembled any or all of the Equipment at a location designated by Lender; and/or
to return promptly, at Borrower’s expense, any or all of the Equipment to Lender
at such location;

(ii)                  Lender may itself or by its agents enter upon the premises
of Borrower or any other location where the Equipment is located and take
possession of and render unusable by Borrower any or all of the Equipment,
wherever it may be located, without any court order or other process of law and
without liability for any damages occasioned by such taking of possession;

(iii)                 Sell, lease or otherwise dispose of any or all of the
Equipment, whether or not in Lender’s possession, at public or private sale with
or without notice to Borrower, with the right of Lender to purchase and apply
the net proceeds of such disposition, after deducting all costs of such
disposition (including but not limited to costs of transportation, possession,
storage, refurbishing, advertising and brokers’ fees), to the obligations of
Borrower under the Notes and the other Loan Documents, with Borrower remaining
liable for any deficiency, or retain any and all of the Equipment;

(iv)                Proceed by appropriate court action, either at law or in
equity (including an action for specific performance), to enforce performance by
Borrower or to recover damages associated with such Event of Default; or
exercise any other right or remedy available to Lender at law or in equity; and

(v)                 By offset, recoupment or other manner of application, apply
any security deposit, monies held in deposit or other sums then held by Lender
or any affiliate of Lender, and with respect to which Borrower has an interest,
against any obligations of Borrower arising under this Agreement, any Notes or
any other Loan Document, whether or not Borrower has pledged, assigned or
granted a security interest to Lender in any or all such sums as collateral for
said obligations.

(c)                 Borrower shall indemnify, defend and hold Lender harmless
for any loss, personal injury (including death), or damage to property, suffered
by Lender, its employees or any of its agents in connection with its entry onto
the premises of Borrower or any third party hereunder. Each of the rights and
remedies of Lender hereunder and under the other Loan Documents is in addition
to all of its other rights and remedies hereunder, under the other Loan
Documents and under applicable law and nothing in this Agreement or any other
Loan Document shall be construed as limiting any such right or remedy. Lender’s
failure to exercise or delay in exercising any right, power or remedy available
to Lender shall not constitute a waiver or otherwise affect or impair its rights
to the future exercise of any such right, power or remedy. Waiver by Lender of
any Event of Default shall not be a waiver by Lender of any other or subsequent
Events of Default.


--------------------------------------------------------------------------------



(d)                 Borrower shall notify Lender in writing of the occurrence of
an Event of Default pursuant to this Agreement promptly after such Event of
Default has occurred, and in any event within ten (10) days thereafter.

14.                 General Indemnification. Borrower shall pay, and shall
indemnify and hold Lender, its directors, officers, agents, employees,
successors and assigns (each an “Indemnitee”) harmless on an after-tax basis
from and against, any and all liabilities, causes of action, claims, suits,
penalties, damages, losses, costs or expenses (including attorneys’ fees),
obligations, liabilities, demands and judgments, and Liens, of any nature
whatsoever (collectively, a “Liability”) arising out of or in any way related
to: (a) the Loan Documents, (b) the manufacture, purchase, ownership, title,
selection, acceptance, rejection, possession, lease, sublease, operation, use,
maintenance, documenting, inspection, control, loss, damage, destruction,
removal, storage, surrender, sale, use, condition, delivery, nondelivery, return
or other disposition of or any other matter relating to any Item of Equipment or
any part or portion thereof (including, in each case and without limitation,
latent or other defects, whether or not discoverable, any claim for patent,
trademark or copyright infringement) and any and all Liabilities in any way
relating to or arising out of injury to persons, properties or the environment
or any and all Liabilities based on strict liability in tort, negligence, breach
of warranties or violations of any regulatory law or requirement, (c) a failure
to comply fully with applicable law and (d) Borrower’s failure to perform any
covenant, or Borrower’s breach of any representation or warranty, hereunder;
provided, that the foregoing indemnity shall not extend to the Liabilities to
the extent resulting solely from the gross negligence or willful misconduct of
an Indemnitee.

15.                 No Reduction. All payments due to the Lender under the Loan
Documents, and all other terms, conditions, covenants and agreements to be
observed and performed by Borrower thereunder, shall be made, observed or
performed by Borrower without any reduction or deduction whatsoever, including
any reduction or deduction for any set-off, recoupment, counterclaim (whether in
tort, contract or otherwise) or for any tax, levy or impost.

16.                 Power of Attorney and Filing Authority. Borrower hereby
authorizes Lender to file financing statements, either before or after an
Advance and, if applicable, amendments and continuation statements, and execute
in the name of Borrower any other documents, including applications for or
transfers of title, that Lender may reasonably deem necessary to perfect and
maintain Lender’s interest in the Equipment, to exercise its rights and remedies
hereunder and to fully consummate all transactions contemplated under this
Agreement. Borrower hereby irrevocably makes, constitutes and appoints, with an
interest, Lender as true and lawful attorney with power to sign the name of
Borrower on any such documents. Borrower agrees promptly to execute and deliver
to Lender such further documents or other assurances, and to take such further
action, as Lender may from time to time reasonably request. Lender shall have
the right to receive, endorse, assign and/or deliver in the name of Borrower any
and all checks, drafts and other instruments for the payment of money relating
to the Collateral, and Borrower hereby waives notice of presentment, protest and
non-payment of any instrument so endorsed. All acts of said attorney or designee
are hereby ratified and approved, and said attorney or designee shall not be
liable for any acts of omission or commission nor for any error of judgment or
mistake of fact or of law, unless done with gross (not mere) negligence or
willful misconduct; this power being coupled with an interest is irrevocable
while any of the Obligations remain unpaid.

17.                 Successors and Assigns. This Agreement shall inure to the
benefit of Lender, its successors and assigns. Borrower shall not sublease or
otherwise relinquish possession of any Equipment, or assign, transfer or
encumber its rights, interest or obligation hereunder. Lender reserves the right
to sell, assign, transfer, negotiate or grant any interest in all or any part
of, or any interest in, Lender’s rights and obligations in, under and to this
Agreement, any Note, any one or more of the Loan Documents, in the Equipment
and/or the Obligations, at any time and from time to time. Borrower will fully
cooperate with Lender in connection with any such conveyance and will execute
and deliver such consents and acceptances to any such conveyance, amendments to
this Agreement in order to effect any such conveyance (including, without
limitation, the appointment of Lender as agent for itself and all assignees) and
new or replacement promissory notes for any Note (in an aggregate principal
amount not to exceed the Lender’s Commitment) in conjunction with any such
conveyance.


--------------------------------------------------------------------------------



18.                 Miscellaneous.

(a)                 Borrower shall pay all costs and expenses of Lender,
including, without limitation, reasonable attorneys’ and other professional
fees, incurred by Lender in the preparation, negotiation, execution and
enforcement of the Loan Documents, perfection of security interests, payment of
any obligations of Borrower required to be performed under this Agreement
(including without limitation, taxes and assessments with respect to any
Collateral), enforcement of any terms, conditions or provisions hereof and
protection of Lender’s rights hereunder. If Borrower fails to reimburse Lender
for any such costs and expenses within thirty (30) days of invoice, interest
shall accrue at the Default Rate on the unpaid balance thereof.

(b)                 This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio. Any judicial proceeding arising
out of or relating to this Agreement may be brought in any court of competent
jurisdiction in Hamilton County, Ohio and each of the parties hereto (i) accepts
the nonexclusive jurisdiction of such courts and any related appellate court and
agrees to be bound by any judgment rendered by any such court in connection with
any such proceeding and (ii) waives any objection it may now or hereafter have
as to the venue of any such proceeding brought in such court or that such court
is an inconvenient forum. BORROWER AND LENDER HEREBY WAIVES THE RIGHT TO TRIAL
BY JURY IN ANY LAWSUIT OR PROCEEDING ARISING OUT OF OR IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.

(c)                 All notices delivered hereunder shall be in writing
(including facsimile) and shall be delivered to the following addresses:

if to Borrower :

 

Industrial Services of America, Inc.

7100 Grade Lane

Louisville, KY 40232

Attn: Alan Schroering

Facsimile: (____) _____-_______

 

If to Lender:

 

Fifth Third Commercial Leasing Co.

Mail Drop 10904A

38 Fountain Square Plaza

Cincinnati, Ohio 45263

Telephone: (800) 998-3444

Facsimile: (513) 534-6706

 

(d)                 Borrower acknowledges and agrees that time is of the essence
with respect to its performance under the Loan Documents. Any failure of Lender
to require strict performance by Borrower or any waiver by Lender of any
provision herein shall not be construed as a consent or waiver of any provision
of this Agreement. This Agreement shall be binding upon, and inure to the
benefit of, the parties hereto, their permitted successors and assigns.

(e)                 This Agreement, together with all other Loan Documents,
constitutes the entire understanding or agreement between Lender and Borrower
with respect to the Loan, and supercedes all prior agreements, representations
and understandings relating to the subject matter hereof.

(f)                  Neither this Agreement nor any other Loan Document may be
amended except by a written instrument signed by Lender and Borrower.

(g)                 This Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.


--------------------------------------------------------------------------------



(h)                 Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability shall
not invalidate or render unenforceable such provision in any other jurisdiction.
Captions are intended for convenience or reference only, and shall not be
construed to define, limit or describe the scope or intent of any provisions
hereof.

 

{Remainder of page intentionally left blank. Signature page follows.}


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Lender and Borrower have executed this Agreement as of the
day and year first above written.

  LENDER:     BORROWER:             FIFTH THIRD BANK     BANK INDUSTRIAL
SERVICES OF AMERICA, INC.             By: /s/ Henry Kelsey     By: /s/ Alan
Schroering   Name: Henry Kelsey     Name: Alan Schroering   Title: Vice
President     Title: Chief Financial Officer


--------------------------------------------------------------------------------